Exhibit 10.15

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO COMPLETION GUARANTY

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO COMPLETION
GUARANTY (this “Agreement”), dated as of OCTOBER 31, 2008, is by and among NOVA
BIOFUELS SENECA, LLC, a Delaware limited liability company (“Borrower”), NOVA
BIOSOURCE FUELS, INC, a Nevada Corporation (“Guarantor”), each of the Lenders
party hereto, WESTLB AG, NEW YORK BRANCH, as administrative agent for the
Lenders, WESTLB AG, NEW YORK BRANCH, as collateral agent for the Senior Secured
Parties, and STERLING BANK, a Texas banking corporation, as accounts bank.

 

PREAMBLE

 

WHEREAS, the Parties have entered into that certain Credit Agreement dated as of
December 26, 2007 (as amended, the “Credit Agreement”);

 

WHEREAS, the Borrower, Nova Biosource Fuels, Inc. and WestLB AG New York Branch
have entered into certain Completion Guaranty, dated February 22, 2008 (the
“Completion Guaranty”);

 

WHEREAS, the Parties wish to amend certain of the terms in the Credit Agreement,
as amended, and the Completion Guaranty;

 

WHEREAS, the Borrower has requested the waiver of any Default or Event of
Default that might arise as a result of late payment of interest with respect to
the October 31, 2008 Quarterly Payment Date; and

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION

 

Unless otherwise expressly set forth herein, capitalized terms used in this
Agreement shall have the meaning set forth in the Credit Agreement or the
Completion Guaranty, as applicable.

 


2.                                      AMENDMENTS TO THE CREDIT AGREEMENT

 

2.1                                 Section 3.01 (Repayment of Construction Loan
Fundings) of the Credit Agreement is hereby amended as follows (new text in bold
and underlined, and deleted text stricken out):

 

--------------------------------------------------------------------------------


 

“Repayment of Construction Loan Fundings.  (a) The Borrower unconditionally and
irrevocably promises to pay to the Administrative Agent for the ratable account
of each Construction/Term Lender the aggregate outstanding principal amount of
the Construction Loans in accordance with this Section 3.01.

 

(b)                                 The Construction Loans shall be repaid in
full on the Conversion Date with the proceeds of the Term Loans or, if earlier,
on the Conversion Date Certain in accordance with Section 3.01(d).

 

(c)                                  If the Conversion Date does not occur on or
prior to the Initial Quarterly Payment Date, then, until the earlier to occur of
the Conversion Date and the Conversion Date Certain, the Borrower
unconditionally and irrevocably promises to pay to the Administrative Agent for
the ratable account of each Construction Lender the aggregate outstanding
principal amount of the Construction Loans, on the Initial Quarterly Payment
Date and on each Quarterly Payment Date thereafter, in an amount equal to one
and one-half percent (1.5%) of the aggregate total amount of the Construction
Loans made on the Initial Quarterly Payment Date and on each Quarterly Payment
Date thereafter; provided, however, that the aggregate principal amount of the
Construction Loans otherwise due and payable on October 31, 2008 shall be
deferred and shall not be payable until November 30, 2008, whereupon it shall
become due and payable to the Administrative Agent for the ratable account of
each Construction Lender in addition to the aggregate principal amount of
Construction Loans or Term Loans otherwise due and payable on such Quarterly
Payment Date.

 

(d)                                 If the Conversion Date does not occur on or
prior to the Conversion Date Certain, then on the Conversion Date Certain,
(i) each outstanding Construction Loan shall automatically and without further
action become due and payable, (ii) all amounts in any Project Accounts shall be
promptly applied at the written instruction of the Administrative Agent to
Obligations then outstanding in accordance with Section 9.04 (Application of
Proceeds), and (iii) the Borrower shall pay all accrued interest on and repay
the entire remaining principal amount of all outstanding Construction Loans to
the Administrative Agent, for the pro rata account of the Lenders (based on
their respective Construction Loan Commitment Percentages), together with any
and all Fees and other Obligations owed to the Senior Secured Parties.”

 

2.2                                 Section 8.11(a) (Warranty Reserve Account)
of the Credit Agreement is hereby amended as follows (new text bold and
underlined):

 

2

--------------------------------------------------------------------------------


 

“Warranty Reserve Account.  (a)  On or prior to the Conversion Date, an amount
greater than or equal to the Warranty Reserve Required Amount, whichever is
greater, shall be deposited into the Warranty Reserve Account from sources other
than the Loans or the Required Equity Contribution (which sources may be as
contemplated in Sections 8.12(a) and 8.12(c) (Sponsor Support Account), and in
the Completion Guaranty); provided, that notwithstanding the foregoing, in lieu
of cash, the Guarantor may cause to be delivered to the Accounts Bank one or
more Warranty Reserve Letters of Credit, the Stated Amounts of which shall be
credited to the Warranty Reserve Account.  If at any time after the Conversion
Date, funds are transferred or withdrawn from the Warranty Reserve Account or
Warranty Reserve Letters of Credit are drawn down, such that the amounts on
deposit in and standing to the credit of the Warranty Reserve Account fall below
the Warranty Reserve Required Amount, as required pursuant to the Completion
Guaranty, the Guarantor shall, within thirty (30) days of such transfer or
withdrawal, cause additional amounts to be deposited into the Warranty Reserve
Account from sources other than the Loans or the Required Equity Contribution
(or one or more Warranty Reserve Letters of Credit), so as to replenish the
amounts on deposit in and standing to the credit of the Warranty Reserve Account
to the Warranty Reserve Required Amount.”

 

2.3                                 Section 8.12(a) (Sponsor Support Account) of
the Credit Agreement is hereby amended as follows (new text bold and
underlined):

 

“Sponsor Support Account.  (a)  On or prior to the Closing Date, and as required
under the Completion Guaranty, at least five million Dollars ($5,000,000) shall
be deposited into the Sponsor Support Account from sources other than the Loans
(with the exception of any Sponsor Equity Reimbursement deposited directly into
the Sponsor Support Account) or the Required Equity Contribution.  As soon as
reasonably practicable after September 5, 2008, three million Dollars
($3,000,000) shall be released from the Sponsor Support Account and transferred
to the Construction Account for the payment of feedstocks utilized for
commissioning, Performance Tests for, and operation of, the Project prior to the
Final Completion Date.  If at any time thereafter, the amounts on deposit in and
standing to the credit of the Sponsor Support Account fall below two million
Dollars ($2,000,000), additional amounts shall be deposited in the Sponsor
Support Account pursuant to the Completion Guaranty; provided, however, that
funds from the Sponsor Support Account may (i) be withdrawn from the Sponsor
Support Account to pay to the Administrative Agent, for the account of the
Senior Secured Parties, such interest, fees and expenses that were due and
payable on November 7, 2008 (or if paid on an earlier date, on such earlier
date) under the Financing Documents, and (ii) prior to the Conversion

 

3

--------------------------------------------------------------------------------


 

Date, be transferred from the Sponsor Support Account to the Warranty Reserve
Account.”

 


3.                                      AMENDMENT TO THE COMPLETION GUARANTY


 

3.1                                 Section 3.01 (Sponsor Support Account) of
the Completion Guaranty is hereby amended as follows (new text in bold and
underlined, and deleted text stricken out):

 

“Sponsor Support Account.  (a)  The Guarantor hereby agrees, for the benefit of
the Borrower and the Administrative Agent (on behalf and for the benefit of the
Lenders), to cause the Sponsor Support Account to be fully funded at all times
during the Deficiency Support Availability Period in an amount no less than two
million Dollars ($2,000,000) as reduced by any amounts transferred pursuant to
the proviso of Section 8.12(a) (Sponsor Support Account) of the Credit
Agreement.

 

(b)                                 On or before the Closing Date, the Guarantor
shall transfer to or deposit in the Sponsor Support Account an amount in cash no
less than five million Dollars ($5,000,000), it being understood that the
Guarantor may apply the proceeds of a Sponsor Equity Reimbursement, if any, to
such transfer or deposit.

 

(c)                                  The Borrower may, from time to time during
the Deficiency Support Availability Period, issue a Reserve Funding Notice to
the Guarantor (with a copy to the Administrative Agent) if the amounts on
deposit in or standing to the credit of the Sponsor Support Account are less
than two million Dollars ($2,000,000).

 

(d)                                 The Administrative Agent may, from time to
time during the Deficiency Support Availability Period, issue a Reserve Funding
Notice to the Guarantor if the amounts on deposit in or standing to the credit
of the Sponsor Support Account are less than two million Dollars ($2,000,000).

 

(e)                                  In the event of any conflict between any
Reserve Funding Notice delivered by the Borrower under Section 3.01(c) and any
Reserve Funding Notice delivered by the Administrative Agent under
Section 3.01(d), the Reserve Funding Notice (and the terms thereof) delivered by
the Administrative Agent shall prevail.”

 

4

--------------------------------------------------------------------------------


 


4.                                      WAIVER


 

4.1                                 The Lenders waive any Default or Event of
Default arising from the Borrower’s failure to pay interest under the Financing
Documents with respect to the October 31, 2008 Quarterly Payment Date on
condition that the Borrower pays such interest on or before November 7, 2008 and
also on the same date pays Default Interest on such late paid interest in the
amount calculated in accordance with Section 3.06 (Default Interest Rate) of the
Credit Agreement.

 


5.                                      MISCELLANEOUS

 

5.1                                 Counterparts

 

This Agreement may be executed in two or more original copies and each such copy
may be executed by each of the Parties in separate counterpart, each of which
copies when executed and delivered by the Parties shall constitute an original,
but all of which shall together constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format (“PDF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

5.2                                 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without reference to
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

 

5.3                                 Limited Purpose; Effect on Credit Agreement
and Completion Guaranty

 


5.3.1                        EXCEPT AS EXPRESSLY AMENDED OR WAIVED HEREBY OR
OTHERWISE PROVIDED HEREIN, (A) ALL OF THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT, THE COMPLETION GUARANTY AND ALL OTHER FINANCING DOCUMENTS REMAIN IN
FULL FORCE AND EFFECT, AND NONE OF SUCH TERMS AND CONDITIONS ARE, OR SHALL BE
CONSTRUED AS, OTHERWISE AMENDED OR MODIFIED, AND (B) NOTHING IN THIS AGREEMENT
SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY DEFAULT OR EVENT OF DEFAULT, OR
SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY RIGHT, POWER OR REMEDY AVAILABLE
TO THE LENDERS OR THE OTHER SENIOR SECURED PARTIES UNDER THE FINANCING
DOCUMENTS, WHETHER ANY SUCH DEFAULTS, RIGHTS, POWERS OR REMEDIES PRESENTLY EXIST
OR ARISE IN THE FUTURE.


 


5.3.2                        THE CREDIT AGREEMENT SHALL, TOGETHER WITH THE
AMENDMENTS SET FORTH HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL
REFERENCES IN THE CREDIT AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND
AGREEMENTS SHALL HEREAFTER REFER TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.

 

5

--------------------------------------------------------------------------------


 


5.3.3                        THE COMPLETION GUARANTY SHALL, TOGETHER WITH THE
AMENDMENTS SET FORTH HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL
REFERENCES IN THE COMPLETION GUARANTY AND ANY RELATED DOCUMENTS, INSTRUMENTS AND
AGREEMENTS SHALL HEREAFTER REFER TO THE COMPLETION GUARANTY, AS AMENDED HEREBY.


 

5.4                                 Effectiveness

 

This Agreement shall become effective, as of the date first written above, upon
the execution of this Agreement by each of the Parties hereto.

 

5.5                                 Authority, Etc.

 

The execution and delivery by the Borrower and the Guarantor of this Agreement
and the performance by the Borrower of all of its agreements and obligations
under the Credit Agreement and the performance by the Guarantor of all of its
agreements and obligations under the Completion Guaranty, each as amended hereby
are within each of their respective organizational authority and have been duly
authorized by all necessary organizational action on the part of, and have been
duly and validly executed by, the Borrower and Guarantor.  Except as otherwise
addressed in this Agreement, the Borrower and Guarantor each represents and
warrants that, upon the effectiveness of this Agreement, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

[The remainder of this page is intentionally blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Fifth Amendment
to Credit Agreement and First Amendment to Completion Guaranty as of the date
first above written.

 

 

 

NOVA BIOFUELS SENECA, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Jay Fillman

 

 

Name: Jay Fillman

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

NOVA BIOSOURCE FUELS, INC.,

 

as the Guarantor

 

 

 

 

 

By:

/s/ Kenneth T. Hern

 

 

Name: Kenneth T. Hern

 

 

Title:  Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ James R. Anderson

 

 

Name:

James Anderson

 

 

Title:

Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

By:

/s/ James R. Anderson

 

 

Name:

James Anderson

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ James R. Anderson

 

 

Name:

James Anderson

 

 

Title:

Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ James R. Anderson

 

 

Name:

James Anderson

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

STERLING BANK,

 

as Accounts Bank

 

 

 

 

By:

/s/ Peter M. Ellen

 

 

Name:

Peter M. Ellen

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------